DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolpa [US 5,992,073] in view of Bailey [US 5,458,992].

Per claim 1. Wolpa discloses a contents identification device for a container comprises a body (e.g. frame 20,22) includes a front side 24, back side 40, adhesive strip 54 coupled to the back of the body for coupling to the container 15, a first, second and third indicators 70 being recessed in the body and an indicator switch 62 the indicator switch having at least three positions (70) having a tab (62) the tab 60 being positioned to indicate  the level of the container, that the tab 60 configured to slide to one of indicator 70 which indicates level (e.g. full, haft-full or empty) [see 3Figs. 1-2, col. 4, lines 60-67 and col. 5, lines 1-13], Wolpa does not explicitly mention the indicator device is used to indicate a battery charge level of a rechargeable battery.  As long as, the contents identification device is being indicated the content levels of the container, the indicator device can be applied to any appropriate container or object, including a battery as teaches by Bailey, which cited “FIGS. 5 and 6, would preferably have an associated color scale 100 on the battery label. The color scale has three colored portions 101 to indicate a fresh cell, 102 to indicate a good cell and 103 to indicate a cell which should be replaced.” [Figs. 1-6, col. 7, lines 19-23 and col. 3, lines 30-34].  Thus, the label indicator used to indicate level of content in the container could be applied to any appropriate container, including the container of battery or rechargeable battery.  In the same field of invention, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention, to find it obvious that one would have an intention to apply the level of content indicator to any appropriate container, such as a battery container taught by Bailey, for the advantage of convenience that the user quickly identify the level of content of any battery including rechargeable battery without performing any testing. 
Per claim 8. Wolpa and Bailey made obvious above, Wolpa further teaches “The label holder 20 is preferably made of plastic and the window 23 is preferably an open space or a transparent material.” [col. 4, lines 13-15], that the body being made of plastic as claimed.
Per claim 9. Wolpa and Bailey made obvious above, Wolpa further teaches the at least three indicator positions “full, haft-full and near empty) [see Fig. 1, col. 5, lines 10-11], that similarly to the limitation of at least three positions being "fully charged", "half-charged" and "depleted.
Per claim 10. Wolpa and Bailey made obvious above, Wolpa further shows that the switch (e.g. 62) is positioned outside of the body at the front side [see Fig. 1], that is obviously show that the indicator switch being recessed from the body.

4.	Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolpa in view of Bailey as applied to claim 1 above, and further in view of Clarke [US 9,476, 739].

Per claims 2, 4 and 6. Wolpa and Bailey made obvious above, Wolpa and Bailey teach the first, second and  third indicators and Bailey further teaches color indicators, except for not explicitly mention that the first, second and third indicators being painted. Clarke teaches an indicator device comprising, indicators (26 and 28) wherein the indicators are painted in colors [col. 5, lines 35-47].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to imply the painted indicators as taught by Clarke to the combination above, for the purpose of convenience and easy to identify, because user can paint any appropriate colors for easy identifying by user.

Per claim 3. Wolpa and combination made obvious above, Clarke further shows that the first status indicator area is green color indicating full status and red color indicates empty [col. 5, lines 45-47], that constitutes of the first indicator being painted a green color as claimed.

Per claims 5 and 7. Wolpa and the combination made obvious above, except for not explicitly mention the first indicator being painted a yellow color and red color. Clarke teaches   that the first indicator 26 is green color indicating full status and second indicator is red color indicates empty [col. 5, lines 45-47], except for mention the first indicator being painted a yellow color and red color.  As long as, the indicator is a color painted to indicate the status of the content level, employ any known color for indicating the status is not constitute of inventive step, but it is obvious of matter of design choice.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious to paint any appropriate color to the first indicator to indicate the first content level as 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SON M TANG/            Examiner, Art Unit 2685             

/HAI PHAN/            Supervisory Patent Examiner, Art Unit 2685